Citation Nr: 1412883	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent prior to September 16, 2013, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a 30 percent disability rating for the Veteran's PTSD.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in June 2009, and perfected his appeal in June 2012.

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in March 2013.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In August 2013, the Board remanded the increased rating claim on appeal for further development.  This development has been completed and the issue of an increased rating for PTSD is ready for review. 

In September 2013, the RO increased the disability rating for PTSD from 30 percent to 50 percent disabling, effective from September 16, 2013.  Accordingly, staged ratings have been created, and the Board has characterized the issue as shown on the title page.  As the benefit awarded is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's service-connected PTSD is manifested throughout the entire appeal period by a level of impairment most closely approximating occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an increased disability rating of 50 percent, but not higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in April 2009, May 2010, and September 2013.  As the Veteran has not indicated that he has received additional treatment for the issue on appeal, the Board thus concludes that there are no additional treatment records outstanding with respect to this claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Additionally, in March 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating (March 2009), and continues to the present time.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, including VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for PTSD.  

The Veteran's service-connected PTSD was rated as 30 percent disabling prior to September 16, 2013.  Subsequently, the Veteran's disability rating for PTSD was increased to 50 percent, effective September 16, 2013.  The Veteran's disability ratings assigned for PTSD were in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2013).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

Scores ranging from 31 and 40 illustrate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Turning to the evidence of record, in a March 2009 statement, the Veteran reported that his condition had worsened, with such symptoms as flashbacks in the daytime, hypervigilance, avoidance of people in public places, public settings, and crowds, loss of pleasure or interest in any activities, nightmares, constant sleep disturbance,  lack of interest with friends, acquaintances or family members.

VA treatment records dated from October 2009 show that the Veteran has continued to receive treatment for his PTSD symptoms.  Treatment records show he reported ongoing symptoms of depression, nightmares, difficulty sleeping, anxiety, and depressed mood.

The Veteran was afforded a PTSD VA examination in April 2009.  The Veteran reported that he was married, and took care of his wife, who suffers with Alzheimer's.  He also had three sons and seven grandchildren.  He described his relationships with his family as "fine."  He used to be more socially active, but had to discontinue activities, such as belonging to a choir, and leisure pursuits, when his wife became ill and he had to care for her.  He denied a history of suicide attempts or violence.  

Upon examination, the Veteran was clean and casually dressed; his speech was unremarkable and spontaneous; his attitude was cooperative, friendly, relaxed, and attentive; his affect was appropriate; his mood was fair; his attention was intact to person, time, and place; his thought process and content were unremarkable; his memory was normal; and he understood the outcome of his behavior.  He had no history of delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or homicidal thoughts.  He reported a presence of suicidal thoughts, but denied plan or intent.  His impulse control was good, with no episodes of violence.  The Veteran had difficulty going back to sleep if he woke up in the middle of the night, due to disturbing memories of service.   He also had the ability to maintain minimum personal hygiene and had no problems with activities of daily living.  The examiner noted that now that the Veteran was no longer working he had time on his hands, and intrusive memories were more of a problem.  The examiner diagnosed him with PTSD, and assigned a global assessment of functioning (GAF) score of 60.  The examiner concluded that there was not total occupational and social impairment due to PTSD signs and symptoms; however there were deficiencies in thinking and mood, but not family relations, work, or judgment.  While the Veteran experienced dysphonic mood states, these were more likely than not related to disturbing memories of military experiences.

In the June 2009 NOD, the Veteran reported that the social isolation and withdrawal he goes through was not due to his wife's Alzheimer's, as much as his PTSD.  He was flat and depressed during most, if not all, of his waking hours.  He also stated that he felt people were following him and he was always looking over his shoulder.  

The Veteran also submitted a January 2010 letter from his Social Worker.  She stated that the Veteran was being treated for service/combat related PTSD by the New Orleans VA and herself.  She indicated that "over the past year," the Veteran's PTSD symptoms became more severe and frequent and his functioning significantly decreased. 

The Veteran was afforded another PTSD VA examination in May 2010.  The Veteran was seeking treatment and attending group therapy for his PTSD.  He remained married and took care of his wife who has Alzheimer's.  He reported that taking care of his wife was stressful, but that he got along with his her.  The Veteran and his wife have three sons who he got along well with.  The youngest son returned from the Boston area to help care for his ill mother.  The Veteran also reported getting along well with his grandchildren.  He also reported that there are a number of people who he could count on for support and assistance in terms of taking care of his wife.  The Veteran and his wife would go out to eat or to visit his cousin; he did not have much spare time.  The Veteran no longer sang in the choir.  

Upon examination, the Veteran was clean, neatly groomed, and casually dressed.  His psychomotor activity was unremarkably; speech unremarkable and spontaneous; his attitude was cooperative, friendly, relaxed, and attentive; his affect was appropriate; his mood was depressed; thought process and content were unremarkable; and he understood the outcome of his behavior.  He denied a history of violence, and had good impulse control.  He reported no history of delusions, hallucinations, inappropriate behavior, panic attacks, homicidal or suicidal thoughts/attempts, episodes of violence.  The Veteran reported sleep impairment, noting that two to three nights out of the week he had trouble falling asleep, and every day of the week he reportedly had trouble staying asleep.  He also suffered from distressing dreams.  He had the ability to maintain minimum person hygiene and his finances, and had no problem with activities of daily living.   Additionally, the Veteran suffered from chronic avoidance of crowds, and hyperarousal; however he did go to restaurants.  The Veteran was diagnosed with PTSD, and assigned a GAF score of 60.  The examiner noted that he retired due to back problems, but denied that any mental health problems influenced his decision to retire at that time.  The examiner noted that that the Veteran's PTSD would likely remain stable if he continued his current treatment program.

At the March 2013 Video Conference Hearing, the Veteran reported that his PTSD symptomatology had deteriorated over the past four years.  He reported such PTSD symptoms as suicidal ideation, nightmares, flashbacks, sleep trouble, hypervigilance, and avoidance of people.

The Veteran was afforded another PTSD VA examination in September 2013.  The examiner noted a diagnosis of PTSD, with symptoms of mild to moderate severity, and a GAF score of 60.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's overall impairment in functioning had significantly worsened since last exam due to the addition of the signs and symptoms of bereavement.  He had a "very good" relationship with all of his children.  His youngest son lived with him and he saw his other local son daily.  He talked to his son in Georgia multiple times a week.  He had 11 grandchildren and three great children that he enjoyed his time with.  Veteran's wife died in August 2013.  He noted that he was still grieving her death and became teary when talking about her during the clinical interview.  He had cousins who lived nearby and they visited once a month.  The Veteran noted that his friends are "dying off."  He indicated that his son worked in the movie industry and he went with him on location for a few hours multiple times a week.  He said he gets along well with the crew and had met a few celebrities.  The Veteran reported that he was retired.  He was considering rejoining his church choir; he had to stop when his wife's health declined.  He noted that he helped with the local volunteer fire department.  Veteran denied receiving mental health care outside of the VA system.  He attended a support group for Korean War Veterans that met twice a month. He was not followed by a psychiatrist and did not take any psychiatric medication. He liked going to the group because he could discuss what was going on with his life with people who have the same problems.  He denied legal concerns, physical altercations, and destroying property in anger.

Upon examination, the Veteran's PTSD symptoms include depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  Additionally, the Veteran endorsed depression and said he would get down about his wife's death.  He noted that he stopped singing with his choir, going the casino, and having coffee with friends at a local shopping center after his wife's health declined.  He said he had not engaged in those activities since her death because he is not up to it.  He noted that some of the people working on the movie set want him to go night fishing on a yacht and he has considered it.  He estimated getting four hours of sleep and said that had been going on for the past few months.  Prior to that, he was getting seven to eight hours of sleep.  He stated that his sleep decreased as his wife's illness progressed.  He reported problems concentrating and said he forgot to complete tasks (e.g., turning off stove, writing checks).  He reported difficulty making decisions about how to spend his time; especially since his wife's death.  He said his son tried to get him out of the house as often as he could and had him visit the movie set.

The Veteran noted that he had thoughts about suicide "years ago," about 15 years or more, when he thought about jumping off a bridge.  He denied suicidal thoughts since then. He was invited to a football game, but declined because he was uncomfortable in crowds; he gets afraid that something bad might happen.  He noted that he also was uncomfortable when he was home alone because he worried about someone breaking in; his house was broken into and ransacked about 18 years ago.  The Veteran said he thought about his combat experiences 3 - 4 times a week and the thoughts "pop in my mind."  He described the thoughts as "just memories" and noted that he thinks about how lucky he was to survive. He indicated that he has talked about some of his experiences with other group members but has not shared the events with his sons even though they have asked.  He stopped hunting because it reminded him of being in combat.  He noted that it had been a couple of weeks since he had a dream about combat but recalled dreaming about being on an outpost and being told that there mountain lions in the area and his gun might blow up in his face.  He said he was more irritable and got upset when he tried to do something but was physically unable to do it (e.g., wash the car, mow the lawn).  The Veteran worried about his children, his grandson's poor life choices, and his own health - "I worry about everything."  He noted that he is more discouraged since his wife died and he did not know what would happen next in his life.  Veteran said the he got along well with other people and denied significant interpersonal problems.  He stated that he was worried about his physical health and thought more about his own mortality since his wife's death.  The Veteran was capable of managing his financial affairs   

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods under consideration, the Veteran's PTSD is appropriately evaluated as 50 percent disabling.  From the time that the Veteran filed his claim, there are consistent VA treatment records showing that he has sought mental health treatment for his PTSD symptoms.  Indeed, his VA treating social worker provided a statement in January 2010 that indicated the Veteran's PTSD had worsened "over the past year," his symptoms had become "more severe and frequent," and that his functioning had "significantly decreased."  Thus, the Board finds that the symptoms described by the Veteran, his social worker, and the VA examiners who conducted his VA examinations, most nearly approximate a 50 percent rating for the entire appeal period.

Additionally, the Board finds that at no point during the appeal period did the Veteran's symptoms most nearly approximate a 70 percent rating.  The evidence shows that the Veteran was able to maintain some social interactions with family members.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  While the Veteran has reported depression, hyperstartle response, hypervigilance, anxiety, avoidance of crowds, intrusive thoughts, and sleep disturbances, there was no evidence of panic attacks, obsessional rituals, incoherent speech, impaired impulse control, spatial disorientation, or recent suicidal ideation.  

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's ratings for PTSD contemplates his subjective complaints of depression, sleep impairment, and anxiety, as well as his functional impairment.  Although the Veteran experienced depression, anxiety, nightmares, hyper startle, and sometimes blunted affect, these symptoms were not found to impair him so severely as to prevent him from functioning.  Indeed, he continued to maintain social relationships with his family and was able to perform his activities of daily living and functioning.  Therefore, the Veteran's subjective complaints were included in the 30 and 50 percent ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Although the Veteran is retired from his profession as a truck driver, there is no evidence of unemployability related to the Veteran's PTSD.


ORDER

Subject to the controlling laws and regulations applicable to the payment of monetary benefits, entitlement to an increased disability rating of 50 percent, but not higher, for PTSD is granted for the entire period on appeal.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


